Citation Nr: 1121047	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation higher than 10 percent for degenerative joint disease, left knee, from April 1, 2004 to September 6, 2007.

2. Entitlement to evaluation higher than 30 percent for status post left knee replacement, from November 1, 2008 onwards. 

3. Entitlement to an initial evaluation higher than 10 percent for a left shoulder disability.

4. Entitlement to an initial compensable evaluation for an abdominal aortic aneurysm, from April 1, 2004 to April 14, 2008.

5. Entitlement to an initial compensable evaluation for the residuals of a hemorrhage associated with arterial venus malformation (AVM) in the superior vermis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 2004.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in pertinent part, granting service connection for a left knee disability, a left shoulder disability, an abdominal aortic aneurysm, and arterial venous malformation in the superior vermis.                     The shoulder and knee disabilities were assigned 10 percent evaluations, while           the aneurysm and arterial venous malformation were assigned noncompensable           (0 percent) evaluations. The Veteran appealed from the initial assigned disability ratings. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Previously, in March 2009, the Board remanded this case to the RO (via the Appeals Management Center (AMC)) for additional specified evidentiary development. 

While the case was on remand, the RO/AMC issued a November 2010 rating decision awarding a 100 percent evaluation for an abdominal aortic aneurysm, effective April 15, 2008, following the Veteran's aneurysm repair surgery. Also, in recognition of the Veteran's total left knee replacement, the RO/AMC awarded a temporary 100 percent evaluation for a left knee disability as of September 7, 2007, to return to 30 percent on November 1, 2008.

In light of this interim rating decision, the Board notes that claims for increased rating for a left knee disability, both before and after the temporary total evaluation for total left knee replacement, remain on appeal. However, it is further noted that as of April 15, 2008, the question of the propriety of the assigned evaluation for status post abdominal aortic aneurysm repair became a moot issue given the assignment of a 100 percent evaluation for that disability. Contrary to what is           set forth in the RO/AMC's September 2010 Supplemental Statement of the Case (SSOC), there is no cognizable issue of whether a permanent 100 percent evaluation is warranted for status post abdominal aortic aneurysm repair.               Even while the RO/AMC's November 2010 decision acknowledged that the award of a 100 percent rating was subject to "future exam" review, no administrative action has yet been undertaken to reduce the Veteran's current level of compensation from 100 percent. Rather, the appropriate time to appeal an RO reduction in rating from 100 percent will be when, and if, that action occurs.               It follows that the only issue before the Board in regard to an abdominal aortic aneurysm is the propriety of a noncompensable evaluation for that disorder from April 1, 2004 to April 14, 2008 (prior to having undergone surgery, and assignment of the temporary 100 percent evaluation).   


FINDINGS OF FACT

1. From April 1, 2004 to September 6, 2007, degenerative joint disease of the left knee involved range of motion no worse than from 5 to 100 degrees. However, there was also present mild instability of the left knee.

2. Since November 1, 2008, follow total left knee replacement surgery, the Veteran has had range of motion no worse than from 0 to 110 degrees, without worsening on repetitive motion, and no indication of chronic residuals such as severe painful motion or weakness in the left leg. 

3. The Veteran has consistently demonstrated range of motion in the left shoulder of greater than limitation to shoulder level. 

4. From April 1, 2004 to February 3, 2008, the Veteran's abdominal aortic aneurysm was asymptomatic and did not exceed 5-cm in diameter.

5. An ultrasound taken February 4, 2008 established that the abdominal aortic aneurysm exceeded 5-cm in diameter. 

6. Following corrective surgery for an AVM in the superior vermis the Veteran has had intermittent vertigo, since the April 1, 2004 effective date of service connection.


CONCLUSIONS OF LAW

1. The criteria are not met for an initial evaluation higher than 10 percent for degenerative joint disease, left knee, from April 1, 2004 to September 6, 2007.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5010, 5260, and 5261 (2010).

2. The criteria are met for a separate 10 percent evaluation for left knee instability, from April 1, 2004 to September 6, 2007. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.71a, Diagnostic Code 5257 (2010).

3. The criteria are not met for an evaluation higher than 30 percent for status post left knee replacement, from November 1, 2008 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5055 (2010).


4. The criteria are not met for an initial evaluation higher than 10 percent for a left shoulder disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5010, 5201 (2010).

5. The criteria are not met for an initial compensable evaluation for an abdominal aortic aneurysm, from April 1, 2004 to February 3, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7110 (2010).

6. The criteria are met for a 100 percent evaluation for an abdominal aortic aneurysm from February 4, 2008 through April 14, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7110 (2010).

7. The criteria are met for a 10 percent evaluation for an AVM in the superior vermis effective April 7, 2010, on the basis of vertigo symptoms. 38 U.S.C.A.           §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.20; 4.87, Diagnostic Code 6204; 4.124a, Diagnostic Code 8009 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claims on appeal for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for increased rating all stem from disagreement with the initial ratings assigned at the time of the original grant of service connection, and no further notice addressing the downstream disability rating requirement is necessary. In any event, the RO has provided March 2010 notice correspondence that directly addressed the evidentiary requirements to substantiate the claims on appeal. 

Meanwhile, the RO/AMC has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining VA outpatient treatment records and arranging for him to undergo VA Compensation and Pension examinations. 
See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claims,                     the Veteran has provided private medical records from numerous sources, along with several personal statements. He declined the opportunity for a hearing.            There is no indication of any further available information or evidence to obtain to support the Veteran's claims. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.             § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability              (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, 12 Vet. App. at 125-26.

When evaluating any musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Left Knee Disability

For the initial time period from April 1, 2004 to September 6, 2007, the RO evaluated service-connected degenerative joint disease of the left knee at               10 percent, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, pertaining to traumatic arthritis. Under Diagnostic Code 5010, traumatic arthritis is to be rated on the provisions regarding degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups,          a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Following total left knee replacement surgery, the Veteran's left knee condition was assigned a temporary total evaluation (100 percent) under 38 C.F.R. § 4.30 for surgical convalescence from September 7, 2007 to October 31, 2008. Thereafter,         a 30 percent evaluation was to resume, effective November 1, 2008. This rating scheme is consistent with the rating provisions for total knee replacement under Diagnostic Code 5055. 

Under Diagnostic Code 5055, a prosthetic replacement of the knee joint will be evaluated at the 100 percent level for one year following the implantation of the prosthesis. After a period of one year, a 60 percent rating may be assigned where there are chronic residuals of the knee replacement procedure consisting of severe painful motion or weakness in the affected extremity. Where there are intermediate degrees of residual weakness, pain or limitation of motion, then the disability should be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of leg extension) or 5262 (impairment of the tibia and fibula). However, the minimum rating that may be assigned is 30 percent.

A supplemental note to Diagnostic Code 5055 provides that the 100 percent rating for one year following implantation of the prosthesis will commence after the initial grant of the one month total rating assigned under 38 C.F.R. § 4.30 (pertaining to convalescent ratings) following hospital discharge.

Under further applicable rating criteria, Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to             60 degrees. A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.               A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to          30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability. This diagnostic code provides that    a 10 percent disability rating is warranted for slight disability, a 20 percent rating           is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively. See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

A May 2004 VA Compensation and Pension examination was completed for orthopedic evaluation. The Veteran described a history of bilateral knee pain, including with ambulation. There was reportedly swelling of both knees. The left side symptoms were worse than those on the right side. The Veteran denied any clicking, popping or locking. There was difficulty after prolonged ambulation and with climbing stairs. On objective examination, left knee range of motion was from 5 to 100 degrees. There was present 20 degrees of clinical varus and positive crepitation in the medial compartment as well as patellofemoral joints. There        was no laxity of varus valgus stress, and 1+ anterior drawer. There was positive Lachman's with a good endpoint, and 1+ effusion. An x-ray study revealed loss of medial joint space, with patellar spurring present. No effusions were seen. Some vascular calcifications were noted posterior to the knee. The assessment given was of decreased range of motion in both knees with a 5 degree flexion contracture bilaterally, and clinical varus on the left indicating degenerative joint disease.

The July 2005 private treatment record from Dr. J.R.R. indicated the Veteran described medical left knee pain and discomfort, occasionally sharp with occasional swelling. A physical exam revealed a stance with mild varus on the left side.        There was tenderness at the medial joint line. The Veteran had mild medial collateral ligament laxity with valgus stress in slight flexion with a good end point. Lachman's and drawer stress testing were negative. There was smooth excursion of the patella. McMurray's test aggravated medial joint pain. An x-ray showed marked narrowing of the medial joint space, and spurring in the medial tibial plateau.       The assessment given was degenerative arthritis, left knee. The physician further indicated it was felt that eventually the Veteran would need a left total knee replacement. 

The Veteran then underwent an October 2005 MRI study with this physician, which showed marked chondromalacia of the medial compartment, slightly less of the patellofemoral compartment with a tear of the medial meniscus, and a cyst in the area of the proximal tibiofibular joint. The Veteran was advised to consider total left knee replacement.

VA outpatient treatment records dated from October 2007 reflect that the Veteran had undergone a left knee replacement the previous month. At that time,                    the Veteran stated he was not back to full movement, and was planning to begin physical therapy. 

Thereafter, the January 2010 record of private treatment by Dr. J.E.J. indicates that the Veteran was now two and one-half years status-post left total knee replacement, doing well until recently when walking up a flight of stairs he missed a step and felt a double click sensation, and had experienced pain over the lateral aspect of the left knee since that time. On an exam, the Veteran did have some difficulty going from sitting to standing position. There was good alignment of the knee. The operative incision was healed. There was no effusion, erythema, or increased warmth. There was minimal tenderness to palpation about the knee. Range of motion was from           0 to 135 degrees. There was good quad strength. An x-ray indicated the stable appearance of a cemented total left knee replacement.

On further VA medical examination in April 2010, the Veteran reported that since having undergone total left knee replacement in September 2007, he experienced loss of function, loss of flexibility, and weakness with pain on motion. Objectively the Veteran had left knee range of motion from 0 to 110 degrees. Range of motion was not altered by repetitive testing. There was crepitation present on manipulation of the patella. There was slight tenderness over the medial and lateral collateral ligaments of the left knee, but the knee was stable with no swelling observed. Examination was deemed normal and McMurray's sign was normal. There was decreased strength on extension of the knee. The remainder of motor functions appeared to be normal. 

A. April 1, 2004 to September 6, 2007

The Board has reviewed the evidence on file regarding the Veteran's left knee disability for the initial time period preceding when he underwent total left knee replacement, and finds that there is an objective basis for increased compensation. First, considering the criteria under which the left knee disability has already been evaluated, under Diagnostic Code 5003 for traumatic arthritis, that rating provision alone does not permit any higher rating than the existing 10 percent. Consequently, the Board must turn to other applicable rating provisions. To this effect, the rating criteria premised on limitation of motion would not avail the Veteran of a higher rating, given that he does not experience limitation of motion that would be recognized as compensable under Diagnostic Codes 5260 and 5261, for limitation of leg flexion and extension, respectively. The Board has considered that the pertinent range of motion findings from the May 2004 examination did not include any measurement of functional loss due to pain, weakness, or repetitive testing. Such findings are required under the DeLuca holding, with attendant information as to additional lost range of motion. See also 38 C.F.R. §§ 4.45, 4.59. Nonetheless, the Board's analysis is constrained to the record before it. Thus, limitation of motion as symptomatic of a left knee disability does not warrant an increase in rating. 

This notwithstanding, the Board finds that various medical professionals evaluating the Veteran's knee have detected some signs of joint instability, the most notable being a July 2005 private physician's notation of mild medial collateral ligament laxity with valgus stress. Indeed, the level of impairment may be slight. Still, it is sufficient to justify a separate 10 percent disability rating premised upon left knee instability under Diagnostic Code 5257. See VAOPGCPREC 23-97. This is particularly the case given that prior to September 2007, the Veteran for several years was considered a candidate for total left knee replacement.

Accordingly, a separate 10 percent rating for left knee instability is assigned retroactively from April 1, 2004 through September 6, 2007.

B. November 1, 2008 to the Present 

Following the Veteran's total left knee replacement, from November 1, 2008, the Board concludes that a 30 percent disability rating continues to represent the best approximation of the severity of service-connected disability. By this time, the mandatory 100 percent evaluation for one-year following completion of the knee surgery had expired. The Board finds that the competent evidence supports the assignment of the minimum rating of 30 percent thereafter. This effectively is because the Veteran does not experience severe and chronic residuals of the left knee replacement, or any other intermediate level of disability. In this regard,           as measured on VA examination of April 2010, left knee range of motion was no worse than 0 to 110, with no diminution on repetitive testing, thereby accounting       in significant part for the potential likelihood of functional loss. This again does not substantiate a compensable evaluation under the diagnostic codes predicated upon limitation of motion. Meanwhile, on examination the knee was generally stable without swelling, and with only slight tenderness on palpation of ligaments. There         were no outward signs of instability. The only other abnormality noted was some diminution of strength, but with no other motor system problems. A private physician's exam of January 2010 does not indicate findings significantly to the contrary. Given that it appears the Veteran has made a strong recovery from his left total knee replacement, and without compensable disability grounded in limitation of motion or instability, the continuation of the existing assigned 30 percent schedular rating is warranted. 

Left Shoulder Disability 

The Veteran's left shoulder disability has been assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic arthritis.         Once again, this condition has been rated by analogy to Diagnostic Code 5003 for degenerative arthritis, involving noncompensable limitation of motion with x-ray evidence of osteoarthritis. 

The Veteran's left upper extremity is his nondominant arm.

Also applicable is Diagnostic Code 5201, which provides that limitation of motion of a minor arm at shoulder level warrants a 20 percent rating. Limitation of motion of a minor arm from midway between the side and shoulder level also warrants a 20 percent rating. Limitation of motion to 25 degrees from the side warrants a          30 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate I.

On a May 2004 VA orthopedic examination, the Veteran described a history of bilateral shoulder pain, with difficulty with overhead activities. He was fine with activities of daily living. Most of the pain was anterior and superior to the shoulders. There was no history of operations on the left shoulder, no steroid injections and no physical therapy. On a physical exam, left shoulder range of motion was internal rotation to 90 degrees, external rotation to 70 degrees, forward flexion 165 degrees, and elevation 165 degrees. There was a positive supraspinatus isolation, Hawkins test, and Nears test. There was a negative cross-arm abduction test, and glide shift. Meanwhile, an x-ray showed mild degenerative changes involving the acromioclavicular (AC) joint and greater tuberosity. Subacromial space was within normal limits, and humeral head contour was unremarkable. 

The July 2005 private treatment record from Dr. J.R.R. documents the Veteran's complaint of left shoulder pain, including when sitting for 20 to 30 minutes with his arm at his side. If he abducted and put his arm over the back of a chair the symptoms resolved. The Veteran further stated that he had a rupture of the left biceps in 1996 that had been unchanged over the years and did well. A physical exam revealed that the left shoulder had a full range of motion with some minimal discomfort with abduction rotation. The AC joint was prominent but not tender. There was slight fullness in the biceps on the left compared to the right which was compatible with rupture of the long head of the biceps. There was good elbow flexion active against resistance without pain, and good grip strength. An x-ray showed smooth contour of the humeral head with no spurring or osteophytes.      The AC joint had degenerative changes with spurring sclerosis. The humeral head was well aligned in the glenoid. The assessment was bursitis tendinitis left shoulder. 

An August 2005 record from this physician indicates the left shoulder continued to both the Veteran, and he had some intermittent popping. The Veteran received an injection of pain relief medication. 

The Veteran underwent an October 2005 MRI study with this physician, indicating a tear of the supraspinatus with retraction and old biceps tear. There was atrophy of the supraspinatus, a type three acromion and some spurring of the AC joint.

On further VA medical examination in April 2010, the Veteran reported that in regard to his left shoulder condition he had experienced weakness, pain on motion, pain on elevation of the shoulder, and loss of flexibility. Objectively, left shoulder range of motion was abduction to 120 degrees, flexion to 130 degrees, internal rotation to 80 degrees, and external rotation to 80 degrees. There was pain present at the end-point range of motion and in all of these parameters. The ranges of motion were not altered by repetitive use on examination. There was decreased strength on elevation of the left shoulder. 

Given review of the preceding, the continuation of a 10 percent evaluation for a left shoulder disorder is deemed warranted. This evaluation reflects the ongoing presence of degenerative arthritis, with noncompensable limitation of motion involving the left arm. See Diagnostic Code 5003. In order to warrant the minimal compensable rating of 20 percent, pursuant to Diagnostic Code 5201 there would have to manifest limitation of motion of the left arm at shoulder level. From the available evidence, this has not been shown. The criteria under Diagnostic Code 5201 do not expressly refer to any specific type of range of motion measurement, such as abduction, that must be utilized for determining limitation of motion.          See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003). That notwithstanding,  in neither of the measured planes of motion that bear upon raising of the arm, abduction and forward flexion, was motion limited to at or even close to 90 degrees. The more recent VA examination of April 2010 further took into account that there was pain only at endpoints of motion and no diminution on repetitive use, thereby indicating no additional lost motion attributable to functional loss. See DeLuca, supra. 

Accordingly, there is no competent basis to assign any disability evaluation                 in excess of 10 percent for a left shoulder disability. 

Abdominal Aortic Aneurysm

For the relevant time period from April 1, 2004 to April 14, 2008 (prior to having undergone surgical repair) the Veteran's abdominal aortic aneurysm was evaluated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7110 for an aortic aneurysm. 

This diagnostic code provides that a 60 percent rating is warranted for an aneurysm that precludes exertion. The maximum schedular rating of 100 percent is warranted for an aneurysm that is 5 centimeters (cms.) or larger in diameter; or is symptomatic; or for an indefinite period from the date of hospital admission for surgical correction, including any type of graft insertion. Also provided is the evaluation of residuals of surgical correction according to organ systems affected.                   A supplemental note to this code provides that a 100 percent rating shall be assigned as of the date of admission for surgical correction and that the appropriate disability rating shall be determined by mandatory VA examination six months following discharge from the hospital. Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e).        38 C.F.R. § 4.104, Diagnostic Code 7110.

The Veteran underwent a pertinent VA medical examination in May 2004. It was noted that he was diagnosed in 1998 with an abdominal aortic aneurysm which was 3.5-cm. He was being watched by vascular surgeons and when the aneurysm reached 5-cm they planned to surgically intervene. A physical exam was completed. The diagnosis was of an abdominal aortic aneurysm. The examiner indicated that at that time there was no surgical intervention needed, and the Veteran was not restricted in any way from his abdominal aortic aneurysm. 

On another examination that month of the cardiovascular system, it was corroborated that the Veteran had no symptoms associated with his distal abdominal aortic aneurysm. He reported that he was being followed through annual abdominal ultrasounds. 

The June 2005 treatment report from Dr. M.L.H., a vascular and thoracic surgeon, states that he had evaluated the Veteran for his now 4-cm abdominal aortic aneurysm. The Veteran denied back pain or abdominal pain. It was indicated that he would need lifelong follow-up for this condition. 

Thereafter, in February 2008, an imaging procedure revealed that parameters of        the Veteran's abdominal aortic aneurysm measured at 5.06-cm. In April 2008,        the Veteran underwent an open abdominal aortic aneurysm repair procedure. There were no immediate complications. On follow-up evaluation in May 2008, it was indicated that a new abdominal wound had opened near the surgical site with a lot of purulent drainage, which was cultured and came back as MRSA (a form of staph infection). An antibiotic was prescribed. By early-June it was observed that the healing of the wound was making significant progress, and by mid-August the wound was considered healed. 

For the relevant time period in which the Board is considering the propriety of an increased rating for an abdominal aortic aneurysm, from April 1, 2004 to April 14, 2008, towards the end of this period in February 2008 there is the basis for an award of a higher rating. Initially, consideration of the period from April 1, 2004 through February 3, 2008 reveals no factual basis in the competent and probative evidence to assign a compensable disability evaluation. Throughout this preliminary time period, the Veteran's abdominal aortic aneurysm was well under 5-cm in diameter, and was entirely asymptomatic. Therefore, there existed no basis to assign a compensable evaluation in accordance with Diagnostic Code 7110. Hence, an initial compensable rating from April 1, 2004 through February 3, 2008 is denied.

Following a February 4, 2008 ultrasound study, however, the Veteran was noted to have had an abdominal aortic aneurysm of 5.06-cm in diameter. Applying the provisions of Diagnostic Code 7110, there is an immediate basis for the assignment of the maximum schedular rating of 100 percent, to last for approximately two additional months preceding the Veteran's abdominal aortic repair surgery in         April 2008. Thus, a 100 percent rating from February 4, 2008 through April 14, 2008 is granted. 

AVM in the Superior Vermis

The RO has evaluated the condition of AVM in the superior vermis as noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8099-8009, for an unspecified neurological disorder rated under the provisions for hemorrhage from brain vessels. 

According to Diagnostic Code 8009, a hemorrhage of the brain vessel(s) warrants         a 100 percent disability rating for six months following the event. Thereafter,              the condition is rated based on the residuals, with at least a 10 percent rating assigned.

A May 2004 examination of the cardiovascular system was completed. It was indicated that in 1991 the Veteran experienced an intracerebral hemorrhage, specifically that was due to an AVM in the superior vermis. He ultimately underwent a gamma knife surgery, and apparently had excellent results from this treatment. The Veteran reportedly was essentially asymptomatic from this condition, except that if he closed his eyes and attempted to turn quickly he would become dizzy. A physical exam was conducted. The diagnosis in relevant part was status post gamma knife surgery for AVM in the superior vermis. The examiner commented that the Veteran was essentially asymptomatic from this condition. There were no significant neurological deficits resulting from this problem. 

In November 2004, a brain MRI at a private facility indicated an impression of a probable subgaleal hematoma following a gamma knife procedure.

The June 2005 correspondence from Dr. M.N.B., a neurologist, indicates that by history the Veteran underwent gamma knife therapy for a fourth ventricular brain stem AVM in 1991, and since that time had been followed with serial MRI scans which showed no evidence of a recurrent AVM. Over the last several years, however, the Veteran had developed some postural dizziness and loss of balance. He stated that if he arose from a seated position too rapidly he would develop some lightheadedness, and he stood for a long period of time would develop some imbalance, lightheadedness as well as dizziness. A neurological exam showed no abnormalities. The physician's impression was that the Veteran did not have any evidence for residual AVM, however, he had undergone radiation treatment to the brain stem and may indeed be experiencing some delayed complications from this in terms of balance and dizziness. He was only 55 years old and it would be the wrong age group for him to be developing the type of postural dizziness that some experienced when they stood rapidly from the seated position or if they stood for long periods of time. It was further noted that based on the Veteran's ongoing MRI scans, no further medical intervention was recommended at that time.

On further VA medical examination in April 2010, it was indicated that                    the Veteran's residuals from the AVM surgery in 1991 included a partial loss of balance and unsteadiness on his feet frequently, but not all of the time. Other neurological findings were generally normal, although Romberg's was equivocal indicating unsteadiness of balance. The VA examiner's conclusion was that the condition of AVM of the brain was stable, and had the residuals of unsteadiness and disturbance of balance. 

Based on the foregoing, the Board concludes that there is sufficient indication of symptomatology associated with the Veteran's service-connected AVM of the superior vermis as to warrant the assignment of a 10 percent initial disability evaluation. Given the existing rating provisions, under Diagnostic Code 8009, there may be no direct basis to assign disability compensation for cerebral hemorrhage itself, as the only incident of hemorrhage was the remote and isolate incident during military service in 1991. Since the April 1, 2004 effective date of service connection, however, there is reason to believe that the Veteran has experienced residuals of the original surgery to alleviate the 1991 hemorrhage through symptoms of intermittent vertigo and loss of balance. Several VA and private treatment providers have agreed this is the case. While there is no directly applicable rating code for vertigo under 38 C.F.R. § 4.124a pertaining to neurological disorders, 38 C.F.R. § 4.87, Diagnostic Code 6204 for peripheral vestibular disorders does offer the opportunity for rating the Veteran's vertigo by an analogous condition. See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury). Pursuant to Diagnostic Code 6204, a 10 percent rating is warranted for a disabling condition that is manifested by occasional dizziness. This description appropriately fits the nature and extent of the Veteran's symptomatology. 

Thus, a 10 percent rating for the Veteran's AVM condition, as manifested by vertigo, is granted from April 1, 2004. 

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. In this regard, the record indicates that the Veteran presently is retired voluntarily. Meanwhile, since February 4, 2008 he receives a 100 percent rating for status post abdominal aortic aneurysm repair, in accordance with the VA rating schedule. It bears mention however, that prior to February 2008 his aneurysm was essentially asymptomatic and did not require immediate medical attention. Moreover, the Veteran's service-connected disorders also have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting an increased evaluation for an AVM condition, and awarding a partial grant of the benefits sought regarding increased ratings for an abdominal aortic aneurysm and a left knee disability. The claim for increased rating for a left shoulder disability is being denied. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. To the extent any greater level of compensation is sought, the preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial rating higher than 10 percent for degenerative joint disease, left knee, from April 1, 2004 to September 6, 2007, is denied.

A separate 10 percent rating for left knee instability from April 1, 2004 to September 6, 2007 is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A higher rating than 30 percent for status post left knee replacement, from November 1, 2008 onwards, is denied. 

A higher initial evaluation than 10 percent for a left shoulder disability is denied.

An initial compensable evaluation for an abdominal aortic aneurysm, from April 1, 2004 to February 3, 2008 is denied.

A 100 percent rating for an abdominal aortic aneurysm from February 4, 2008 through April 14, 2008, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A 10 percent evaluation for an AVM in the superior vermis effective April 7, 2010 is granted, on the basis of vertigo symptoms, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


